Lundberg Stratton, J.,
dissenting. I respectfully dissent from the majority’s order to the commission to award PTD on the authority of Gay. Although the lower court did not award the Gay relief as the claimant requested, the claimant did not appeal. It was appellant Kroger, not the claimant, that sought review of the appellate court’s decision to issue a writ ordering the Industrial Commission to either grant or deny relief in accordance with the Noll requirements. Thus, the issue of Gay relief is not before this court. Consequently, I believe the majority’s analysis of Gay is improper in the context of this case and outside our scope of review.
I would affirm the court of appeals and issue a writ of mandamus ordering the Industrial Commission to vacate its previous order and issue a new order that more specifically complies with the requirements of Noll.
Cook, J., concurs in the foregoing dissenting opinion.